DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a system and a computer-implemented method comprising: determining, by a processor coupled to the sensor, that a device detector is located a distance from the location where the event was detected and that the distance satisfies a threshold distance; determining, by a processor coupled to the sensor, in response to determining that the distance of the device detector satisfies the threshold distance, transmitting instructions to the device detector to obtain electronic identifiers for mobile electronic devices located within the monitored property at a time corresponding to the detected event; and
generating, by the processor, an alert message comprising (i) the identity of the user of the property who is associated with the one of the determined electronic identifiers, and (ii) an indication of the detected event.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuchiwaki et al discloses the terminal detection unit detects a mobile terminal located inside a vehicle. An action history information generation unit and storage unit associate the mobile terminal detected by the terminal detection unit and an action of the vehicle associated with each other and store them as action history information. An action suggestion unit searches the action history information stored in the storage unit for the action associated with the mobile terminal detected by the terminal detection unit and suggests the found action to a passenger of the vehicle.	[US 9,919,599]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/25/2021